Citation Nr: 0002257	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-31 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two separate rating actions of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a May 1993 rating action, the RO 
"reopened" a previously denied claim of service connection 
for PTSD, then denied the veteran's claim for lack of a 
verified stressor.  The Board initially reviewed that appeal 
in January 1997, at which time the veteran's claim was 
reopened and remanded for additional development.  

The veteran has also perfected an appeal from an August 1997 
RO decision which denied claims of service connection for 
hypertension and gout.  The appeal with regard to those 
claims has not previously been before the Board.  

In September 1993 and August 1998, the veteran testified at 
personal hearings at the RO.  Transcripts of those hearings 
are associated with the record.  

(The issue of service connection for hypertension will be the 
subject of the Remand portion of this document).


FINDINGS OF FACT

1.  The veteran's claim of service connection for PTSD is 
plausible.  

2.  No competent medical evidence has been submitted to show 
that the veteran currently has gout.  


CONCLUSIONS OF LAW

1,  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  A well-grounded claim of service connection for gout has 
not been presented.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In fact, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Moreover, the evidence 
must show that the veteran currently has a disability 
stemming from service.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

PTSD.  A well-grounded claim of service connection for PTSD 
requires medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
inservice stressor, which in a PTSD case is the equivalent of 
in-service incurrence or aggravation; and medical evidence of 
a nexus between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997). 

In the present case, the veteran has submitted lay evidence 
of alleged stressors and an April 1993 statement from a VA 
physician includes a diagnosis of PTSD, related to military 
service.  Under these circumstances, the Board finds that the 
veteran's claim of service connection for PTSD is plausible 
and thus well grounded.  

Gout.  In essence, the veteran contends that he is suffering 
gout which was incurred in service.  In this regard, such lay 
assertions are beyond the veteran's expertise (see King, 
supra), and the Board must look to other evidence of record 
to determine whether he has presented well-grounded claims of 
service connection. 

A careful review of service medical records pertaining to the 
veteran's period of active duty service reveals no findings 
or complaints pertaining to gout.  The report of a July 1969 
enlistment examination included normal clinical evaluations 
of all major systems and was silent for any pertinent defects 
or diagnoses.  The report of a February 1972 separation 
examination included identical findings.  

Medical records pertaining to the veteran's reserve duty 
include the report of an August 1974 physical examination and 
medical history; both of which are silent for any findings, 
complaints or defects.  

Post-service medical records include reports of treatment 
received for various complaints at both VA and private 
medical facilities and VA examinations conducted in 1974, 
1986 and 1987.  VA treatment records and the reports of VA 
examinations are silent for any reference to gout.  The only 
reference to gout in the records is a February 1997 private 
medical report pertaining to complaints of neck pain.  The 
examining physician noted that the veteran's past medical 
history included gout.  There was no comment made as to 
whether the veteran presently suffered gout or whether that 
condition was related to military service.

The veteran testified at an August 1998 personal hearing at 
the RO that he was first treated for gout in 1978.  He 
further testified that a private physician had told him he 
must continue taking medication for that condition.  

Based upon a review of the record, the Board finds that no 
competent medical evidence has been submitted to show that 
the veteran currently suffers from gout.  As such, the first 
prong of Caluza is not satisfied.  It would follow that the 
third prong is not satisfied as well.  In addition, in the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer, supra.  Therefore, since there is 
no evidence that the veteran currently suffers gout, his 
claim for service connection must fail.

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his beliefs 
concerning the merits of his claim, as noted earlier, he is 
not competent to testify to medical diagnosis or etiology.

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim for 
service connection for gout does not meet the threshold of 
being well grounded, a weighing of the merits of this claim 
is not warranted and the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim for service connection for PTSD is well grounded 
and to this extent the appeal is allowed.

As a well-grounded claim has not been presented, service 
connection for gout is denied.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim 
of service connection for PTSD, VA is obligated to assist him 
in the development of that claim.  38 U.S.C.A. § 5107(a). 

In addition to the veteran's lay evidence of the alleged 
stressors, the record includes a medical opinion generally 
linking his PTSD to service.  (See the April 1993 VA 
physician's statement).  While the veteran's lay testimony as 
to in-service stressors could suffice to well ground his 
claim, an award of service connection for PTSD requires more.  
Specifically, medical evidence establishing a current, clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor is 
required.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  If the claimed stressor is not combat related, the 
veteran's lay testimony is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
"credible supporting evidence."  Cohen v. Brown, 10 Vet. App. 
128 (1997); See 38 U.S.C.A. § 1154(b) (West 1991).  

The veteran contends that he has PTSD as a result of 
experiences during service.  In testimony offered at a 
personal hearing and written statements submitted to the RO, 
he has offered details of those events which he considered 
particularly stressful.  The Board remanded this case in 
January 1997 and instructed the RO to attempt to substantiate 
the veteran's alleged stressors.  

While the RO has attempted to verify the circumstances of 
some of the alleged stressors, it does not appear that an 
attempt has been made with regard to all stressors.  In the 
January 1997 remand, the Board instructed the RO to contact 
the veteran and request a comprehensive statement containing 
as much detail as possible regarding the stressors he claims 
are related to service.  After receipt of any additional 
information from the veteran, the RO was to review the claims 
folder and prepare a summary of all of the claimed stressors 
and then forward that summary, together with the veteran's 
service personnel records, to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).

In February 1997, the RO forwarded a PTSD questionnaire to 
the veteran, who returned the completed form soon after.  In 
May 1997, the RO submitted a request for verification to the 
USASCRUR, enclosing a copy of the veteran's DA Form 20 
pertaining to National Guard service and a copy of his 
stressor statement.  It is unclear whether the stressor 
statement was the completed questionnaire recently submitted 
by the veteran or some other statement.  What is clear, 
however, is that the RO did not review the claims folder and 
prepare a summary of the claimed stressors, as directed by 
the Board.  The Board had pointed out that the record 
included numerous statements and letters from the veteran, 
sent over an extended  period of time, which included 
references to many allegedly stressful events.  It was 
contemplated that the RO would prepare a summary of those 
events cited by the veteran as particularly stressful and 
then forward that statement, along with the search request.  
That was not done.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  As 
such, the Board finds that the case is not ready for 
appellate review and must be remanded for further 
development.  

The Board also notes several references in the record to the 
lack of a DA Form 20 pertaining to the veteran's Vietnam 
period of service.  The RO indicated that the National 
Personnel Records Center (NPRC) reportedly does not have that 
record; however, the USASCRUR noted that a reconstruction of 
the veteran's Official Military Personnel File  may be 
possible and the RO was directed to contact the 
Reconstruction Branch of the NPRC.  (See the March 1998 
letter from the USASCRUR).  As the USASCRUR has indicated 
that future requests for verification should include a copy 
of the veteran's DA Form 20 pertaining to Vietnam service, 
the Board finds that the RO must attempt to obtain that form.  
See Cohen, supra.

The Board points out that during the course of this appeal 
the provisions of 38 C.F.R. § 3.304(f) were changed, 
effective March 7, 1997.  The RO must consider both the 
previous and the current versions of this regulation and 
apply the most favorable.  In addition, the RO should 
consider VAOPGCPREC 12-99 (October 1999) in determining 
whether the veteran "engaged in combat with the enemy" for 
purposes of applying 38 U.S.C.A. § 1154(b).  

The Board further notes that, subsequent to the January 1997 
remand, the RO did not attempt to obtain copies of VA 
treatment records.  While the RO contacted a private 
physician whom the veteran had identified, there was no 
effort to obtain VA treatment records.  In a June 1998 
statement, the veteran referred to ongoing treatment received 
at a VA facility.  On remand, the RO must obtain those 
records.  See Stegall, supra.  

With regard to the claim of service connection for 
hypertension, the Board is aware that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
See Morton, supra.  However, if the claimant's application 
for benefits is incomplete, VA shall notify him of the 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(A).  An application is incomplete if the VA is put on 
notice of the likely existence of competent medical evidence 
that would, if true, be relevant to, indeed necessary for, a 
full and fair adjudication of an appellant's claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

In the present case, the veteran submitted a statement in 
March 1998, providing the names and addresses of sources of 
treatment for the claimed hypertension.  The RO contacted 
only one of the named physicians.  No treatment records were 
provided.  Thus, under the circumstances of this case, the 
Board is of the opinion that the RO has been put on notice 
that relevant evidence exists, or could be obtained, which, 
if true, would make the appellant's claim "plausible"; and 
the RO failed to assist the appellant pursuant to the 
provisions of 38 U.S.C.A. § 5103(a) by not advising him to 
obtain and submit those records.  See Robinette, supra.  
Consequently, a remand is appropriate under the facts of this 
case.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to obtain 
copies of any VA treatment records, 
pertaining to hypertension or PTSD, 
identified by the veteran which have not 
previously been obtained.  Any documents 
received by the RO should be associated 
with the claims folders. 

2.  The RO should appropriately contact 
the veteran and advise him that in order 
to complete his claim, he should obtain 
and submit copies of treatment records 
from any private physicians who have 
treated him for hypertension, to include 
Drs. Gaddy and Kim.     

3.  The RO should contact the 
Reconstruction Branch of the NPRC and 
request that the veteran's Official 
Military Personnel File (DA Form 20) 
records pertaining to his period of 
active duty service be reconstructed.  If 
the NPRC determines that a reconstruction 
is not possible, that should be noted in 
the claims folder.  

4.  The RO should review the file 
thoroughly, to specifically include any 
additional information recently provided 
by the veteran, and prepare a summary of 
all claimed stressors.  This summary, a 
copy of the veteran's DD Form 214, all 
service personnel records including the 
reconstructed DA Form 20 if available, 
and all associated stressor documents 
should be sent to USASCRUR.  The USASCRUR 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors. 

5.  Following receipt of the report of 
the USASCRUR and the completion of any 
additional development suggested by that 
office, the RO should make a specific 
determination as to whether the veteran 
was engaged in combat.  If the veteran is 
determined to have been engaged in 
combat, the existence of claimed 
stressors during his engagement in combat 
shall be deemed proved by his lay 
testimony, provided the other 
requirements of 38 U.S.C.A. § 1154(b) are 
met.  The RO must make a list of all 
stressors it finds to have occurred.

6.  If the RO finds that any stressor 
event or events have been confirmed, the 
RO should then schedule the veteran for a 
VA psychiatric examination to ascertain 
the nature of all current 
psychopathology.  The claims folders 
should be made available to the examiner 
for review and all indicated testing 
should be conducted.  The RO should 
provide the examiner with the summary of 
stressors found to have occurred, 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in any current psychiatric 
symptoms.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If the veteran is 
found to have PTSD, the symptoms and 
other factors which support the diagnosis 
should be specifically itemized.  In 
addition, the examiner is requested to 
identify the specific stressors that 
caused the PTSD and specify the evidence 
relied upon to determine the existence of 
the stressors.  Complete rationale for 
all opinions expressed is required.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  Any 
necessary additional development, 
including the scheduling of a VA 
examination with medical opinion 
regarding the claimed hypertension, 
should be undertaken.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.  Any supplemental 
statement of the case should reflect 
citation to and discussion of 38 C.F.R. 
§ 3.304(f), as it existed prior to March 
7, 1997 as well as on and after that 
date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



